DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks

	In response to communications sent April 15, 2022, claim(s) 1-19 and 21-24 is/are pending in this application; of these claim(s) 1, 19, and 21-24 is/are in independent form.  Claim(s) 1, 5-16, 18, 19, and 21-24 is/are previously presented; claim(s) 2-4, 17 is/are original; claim(s) 20 is/are cancelled.

Terminal Disclaimer
Note that there were two terminal disclaimers filed on April 14, 2022 that are both referenced by the terminal disclaimer decision form sent April 15, 2022.  (The Terminal disclaimer decision form notes that the “2 td’s” have been approved.) Additionally, another terminal disclaimer form and approval form were communicated after an Examiner-initiated interview on April 25, 2022.  Thus there are a total of three approved terminal disclaimer forms.
The terminal disclaimer filed on April 14, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent Numbers 10,650,911, 10,311,967, 10,395,761, and 10,580,517 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
The terminal disclaimer filed on April 14, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on Application Numbers 16/006,593, 16/006,481, and 16/006,462 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
The terminal disclaimer filed on April 25, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent Numbers 11,302,420 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-19 and 21-24 are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant’s Terminal Disclaimers are acknowledged and the non-statutory double patenting rejections and provisional non-statutory double-patenting rejections are withdrawn.  In addition, a new non-statutory double patenting rejection is not made because a terminal disclaimer has been filed regarding US Patent No. 11,302,420.
	For further clarification of the reasons for allowance, see the Examiner’s Interview Summary/Summaries that were sent or occurred on September 14, 2021, December 14, 2021, and April 25,2022.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jesse P Frumkin whose telephone number is (571)270-1849. The examiner can normally be reached Monday - Saturday, 10-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R Skowronek can be reached on (571) 272-9047. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSE P FRUMKIN/Primary Examiner, Art Unit 1631                                                                                                                                                                                                        April 26, 2022